DETAILED ACTION
	This action is responsive to 09/22/2022.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 09/24/2020. It is noted, however, that applicant has not filed a certified copy of the 10-2020-0124173 application as required by 37 CFR 1.55. An attempt by the Office to electronically retrieve, under the priority document exchange program, the foreign application above to which priority is claimed FAILED on 02/24/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Patent 10,007,370 B2), hereinafter Park.
Regarding claim 1, Park discloses an electronic device (see fig. 1) comprising: a display unit comprising a plurality of pixels (display member DM positioned on a display area DA, and displays an image via a plurality of pixels-see fig. 1 and [col. 5, ll. 20-22]), each of the plurality of pixels includes a transistor and a light-emitting element (transistor (TFT) and a light-emitting element (OLED)-see fig. 3), a plurality of signal lines connected to the plurality of pixels (scan/data wiring (see [col. 5, ll. 30-34]), and an encapsulation layer covering the plurality of pixels (encapsulation layer (EN)-see fig. 3), the display unit includes a display region (display area DA-see fig. 1) and a non-display region adjacent to the display region in a plan view (non-display area NDA-see fig. 1); and a sensing unit comprising a plurality of sensing patterns overlapping the display region (touch member or touch sensor TM-see fig. 1 and [col. 5, ll. 2]), a plurality of sensing pads overlapping the non-display region, a plurality of sensing lines electrically connected to the plurality of sensing patterns and the plurality of sensing pads (touch lines (TL1, TL2) can be connected to a pad positioned at an end portion of the substrate SUB-see [col. 9, ll. 38-42 and col. 9, ll. 62-col. 10, ll. 3]), and a bridge line connected to a first sensing line of the plurality of sensing lines and a corresponding first sensing pad of the plurality of sensing pads (bridge lines (BR) connecting first sensing lines TL1 to respective pads via a plurality of connection lines CL-see figs. 2-4 and [col. 9, ll. 62-col. 10, ll. 3]), wherein the bridge line comprises: a first line portion extending in a direction that is parallel to an extending direction of the first sensing line (see, for example, fig. 2 with description in [col. 10, ll. 22-33], which illustrates connection lines CL (herein equated to the claimed first line portion), each connection line CL extending in a direction parallel to the touch lines TL1); and a second line portion bent from the first line portion and extending in a direction that is different from an extending direction of the first line portion (as shown in fig. 2 with description in [col. 10, ll. 22-33], each connection line CL is connected to a corresponding bridge line BR through second bridge contact holes BC2, while each bridge line is connected to a corresponding touch line TL1 at a corresponding first bridge contact hole BC1. Please, note that the connection line CL is necessarily a part of the bridge line because a touch signal is supplied to each bridge line BR via a corresponding connection line).
Regarding claim 2, Park discloses wherein the bridge line overlaps, in the plan view, at least a partial portion of non-connected sensing lines comprising sensing lines of the plurality of sensing lines that the bridge line is not connected thereto (see, for example, figs. 2 and 4, more specifically, fig. 4, wherein bridge line BR overlaps a non-connected touch line TL2).  
Regarding claim 4, Park discloses wherein the bridge line is arranged under the encapsulation layer in a cross-sectional view (see [col. 2, ll. 27-34] and figs. 3-4).  
Regarding claim 5, Park discloses wherein the bridge line is arranged on the same layer as at least one of components of the transistor or components of the light-emitting element (the bridge lines may be formed on the same layer as the gate electrodes (see [col. 3, ll. 23-26]) or the same layer as source (SE) and drain (DE) electrodes (see [col. 10, ll. 34-42])).
Regarding claim 6, Park discloses wherein the bridge line is arranged on the same layer as at least one of the plurality of signal lines (the bridge lines may be formed on the same layer as the gate electrodes (see [col. 3, ll. 23-26]) or the same layer as source (SE) and drain (DE) electrodes (see [col. 10, ll. 34-42]). Please, note that scan/data wiring are connected to gates and source/drain electrodes respectively).
Regarding claim 13, Park discloses wherein the display unit comprises a first portion having a first width in a first direction and a second portion having a second width that is different from the first width in the first direction (see, for example, fig. 1-distance from top of the display device to the lower end of the encapsulation (EN) is herein equated to the claimed first width, and width of the non-display area below the end of the encapsulation region is herein equated to the claimed second width).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jun (US Patent 10,606,397 B2).
Regarding claim 3, Park does not appear to expressly disclose further comprising a shielding electrode arranged in a layer between the bridge line and the at least partial portion of the non-connected sensing lines.
Jun teaches a noise shielding layer NSL interposed between a first pad part 400-PD and a second line part L2-L to prevent noise, which is generated in the second line part L2-L from exerting an influence on the first pad part 400-PD (see figs. 6A-6B, 7, 8A-8B, and [col. 11, ll. 35-45]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jun with the invention of Park by interposing a noise shielding layer between signal-carrying lines, such as the bridge line and the sensing lines, which, as stated by Jun, prevents noise generated by one line from exerting an influence on another line.
Claim(s) 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 7, Park discloses wherein: the bridge line and the first sensing line are electrically connected through a connection portion penetrating at least one predetermined insulating layer (see figs. 3-4, wherein touch line TL1 is connected to the bridge line BR via a connection pattern through a contact hole BC1).
Park does not appear to expressly disclose wherein the connection portion does not overlap the encapsulation layer in the plan view.
However, Park, in for example, figs. 3-4 with description in, for example, [col. 7, ll. 66-col. 8, ll. 13], teaches that first and second bridge contact holes (BC1, BC2) are formed at end portions of the inorganic layer IL (of the encapsulation EN) that do not overlap the organic layer (OL) in the non-display area (NDA) of the substrate SUB. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to form the bridge contact holes to not overlap any portion of the encapsulation EN or to overlap a portion of the inorganic layer(s) without overlapping the organic layer (to prevent overflow of the organic layer), given that there are only a finite number of identified, predictable solutions to form the bridge contact holes, with a reasonable expectation of success, while not unnecessarily increasing the thickness of the display panel (i.e., by using existing insulating layers without adding an additional layer).
Regarding claim 8, Park discloses wherein: the encapsulation layer comprises a first inorganic layer, a second inorganic layer arranged on the first inorganic layer, and an organic layer arranged between the first inorganic layer and the second inorganic layer (see [col. 7, ll. 30-32]-for example, the encapsulation EN may include at least one sandwich structure in which at least one organic layer is inserted between at least two inorganic layers).
Park does not appear to expressly disclose wherein the connection portion does not overlap the encapsulation layer in the plan view.
However, Park, in for example, figs. 3-4 with description in, for example, [col. 7, ll. 66-col. 8, ll. 13], teaches that first and second bridge contact holes (BC1, BC2) are formed at end portions of the inorganic layer IL (of the encapsulation EN) that do not overlap the organic layer (OL) in the non-display area (NDA) of the substrate SUB. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to form the bridge contact holes to not overlap any portion of the encapsulation EN or to overlap a portion of the inorganic layer(s) without overlapping the organic layer (to prevent overflow of the organic layer), given that there are only a finite number of identified, predictable solutions to form the bridge contact holes, with a reasonable expectation of success, while not unnecessarily increasing the thickness of the display panel (i.e., by using existing insulating layers without adding an additional layer).
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record fail to teach the limitation “wherein the connection portion does not overlap the encapsulation layer and is disposed on an outside of an end of the encapsulation layer in the plan view”, as recited in claim 14. Claims 16-17 and 19 were previously indicated as allowable in the non-final Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. Applicant argued (see Applicant Remarks, pg. 10-12), inter alia, that “as shown in [[fig. 4B]] fig. 2 of Park below, the bridge line BR of Park is only a straight line extending in a direction that intersects and extending direction of a touch line TL1, TL2. The bridge line BR of the Park device does not include a portion parallel to the touch lines TL1, TL2 and a bent portion.”
The Examiner disagrees with Applicant for at least the following reasons: To begin with, the Examiner contends that Applicant’s interpretation of what constitutes a bridge line in fig. 2 of Park is rather narrow because, whereas Applicant considers BR alone to constitute the bridge line, the Examiner considers each of the connection lines CL to constitute part of a corresponding bridge line BR because the bridge line BR alone cannot supply a touch signal to any of the touch lines TL1, TL2 without the connection line, simply put, each CL and a corresponding BR constitutes a bridge line. Therefore, as clearly shown in fig. 2 of Park with description in [col. 10, II. 22-33], each connection line CL (extending parallel to the touch lines TL1) is connected to a corresponding bridge line BR through a second bridge contact hole BC2, while each bridge line BR, extending in a direction perpendicular to the direction of the connection line CL, is connected to a corresponding touch line TL1 at a corresponding first bridge contact hole BC1. The Examiner therefore contends that claim 1, as currently amended, is still anticipated by Park. The Examiner also notes that Applicant has the obligation to review the reference in its entirety, and not only the cited portions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627